Name: Commission Regulation (EEC) No 816/93 of 2 April 1993 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 4. 93 Official Journal of the European Communities No L 85/5 COMMISSION REGULATION (EEC) No 816/93 of 2 April 1993 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 10 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its . publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . O OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 85/6 Official Journal of the European Communities 6. 4. 93 ANNEX LOTA 1 . Operation No (') : 1543/92 2. Programme : 1992 3. Recipient : Bolivia 4. Representative of the recipient (2) : Ofinaal, calle Carrasco 1323, Esq . Busch (Miraflores), La Paz, Jefe Ã ¡rea des Operaciones : Sra. Rosario FrÃ ­as de Tapia (tel . 35 57 51 ) 5. Place ' or country of destination (5) : Bolivia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (') : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.I(a)) 8 . Total quantity : 7 664 tonnes (10 500 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (6): see OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B.2(b) and II.B.3) Markings in Spanish 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Arica Q 16. Address of the warehouse and, if appropriate, port of landing : Oficinas responsables Ofinaal : Carretera La Paz, Viacha Km 1 5, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23 . 5. 1993 18 . Deadline for the supply : 23. 7. 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 20 . 4. 1993 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 5. 1993 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 5  6 . 6. 1993 (c) deadline for the supply : 6. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1993 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 6 . 1993 (c) deadline for the supply : 20 . 8 . 1993 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 3 . 1993 , fixed by Commission Regulation (EEC) No 430/93 (OJ No L 48 , 26. 2. 1993 , p. 46) 6. 4. 93 Official Journal of the European Communities No L 85/7 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : Peru, c . Manuel Gonzalez Olaechea 247, San Isidro, Lima, (tel : (5114) 41 58 27). (6) Sinde the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ f) The proof of payment of expenses 'planilla de gastos' arising at the port of Arica must be submitted with the payment application. Office for the payment of the 'planilla de gastos' : AADAA ( AdministraciÃ ³n Autonoma de Almacenes Aduaneros), Casilla 5259 (fax (02) 39 20 62 ; tel . 35 99 21 up to 31 La Paz, Bolivia) ; AADAA( AdministraciÃ ³n AutÃ ³noma de Almacenes Aduaneros), Casilla 1437 (telex 22 10 43 ; tel . 25 27 80 or 25 29 81 Arica, Chile).